Exhibit 10.6

GUARANTY

GUARANTY, dated as of January 1, 2006 (as amended, modified or supplemented from
time to time, this "Guaranty"), made by Overseas Shipholding Group, Inc., a
Delaware corporation (the "Guarantor"), in favor of George Dienis ("Executive").

RECITALS

WHEREAS Executive is employed by and receives compensation from SSL Services
Ltd., a Bermuda corporation which is a wholly owned subsidiary of the Guarantor
("SSL"), pursuant to a Service Agreement dated August 12, 2004, as amended by
Amendment No. 1 dated as of January 20, 2005; and

WHEREAS, as of the date hereof, SSL and Executive are entering into (i) a
Severance Protection Supplement to the Service Agreement (the "Bermuda SPS")
pursuant to which, among other things, SSL is agreeing to make certain payments
and grant certain benefits to Executive in the event Executive's employment with
SSL is terminated without Cause (as defined in the Bermuda SPS), and (ii) a
Change of Control Protection Supplement to the Service Agreement (the "Bermuda
COCPS") pursuant to which, among other things, SSL is agreeing to make certain
payments and grant certain benefits to Executive in the event Executive's
employment with SSL is terminated under the circumstances described therein
which relate generally to a Change of Control (as defined therein); and

WHEREAS, the Guarantor believes that the establishment and maintenance of a
sound and vital management of its subsidiaries is essential to the protection
and enhancement of the interests of the Guarantor and its stockholders; and

WHEREAS, in order to induce Executive to enter into the Bermuda SPS and the
Bermuda COCPS (collectively, the "Agreements"), the Guarantor desires to execute
this Guaranty to guarantee the payment obligations of SSL under the Bermuda SPS
and the Bermuda COCPS.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Guaranty. The Guarantor, as primary obligor and not merely as surety,
hereby irrevocably, unconditionally and absolutely severally guarantees to
Executive the payment of the amounts due to Executive pursuant to (a) Section 3
of the Bermuda SPS other than pursuant to clause (a)(i)(C) and (b) Section 4 of
the Bermuda COCPS other than pursuant to clause (a)(iii). All such payment
obligations and liabilities referred to in the previous sentence are herein
collectively called the "Guaranteed Obligations". In case of failure of SSL
punctually to pay any of the amounts necessary to satisfy the Guaranteed
Obligations, the Guarantor shall cause such amounts to be paid punctually when
and as the same shall become due and payable as if such payment were made by
SSL.

Section 2. Unconditional Obligations. The obligation of the Guarantor to
guarantee the Guaranteed Obligations set forth in Section 1 above shall be
absolute and unconditional irrespective of (i) any lack of enforceability
against SSL of the Guaranteed Obligations, (ii) any change of the time, manner
or place of payment, or any other term, of the Guaranteed Obligations, (iii) the
failure, omission, delay or lack on the part of Executive to assert any claim or
demand or to enforce any right or remedy against the Guarantor or SSL, and (iv)
any law, regulation or order of any jurisdiction affecting any term of the
Guaranteed Obligations or Executive's rights with respect thereto. The Guarantor
hereby waives promptness, diligence, protest, demand of payment and notices with
respect to the Guaranteed Obligations and any requirement that Executive exhaust
any right or take any action against SSL. Notwithstanding anything in this
Guaranty to the contrary, the Guarantor shall be entitled to the benefit of any
right to or claim of any defense, setoff, counterclaim, recoupment or
termination to which SSL is entitled.

Section 3. Nature of Guaranteed Obligations. a) The Guarantor hereby agrees that
this Guaranty is a guaranty of payment and not of collection only and shall
remain in full force and effect until all the Guaranteed Obligations have been
validly, finally and irrevocably paid and satisfied in full.

                (b)   Any and all payments by the Guarantor of the Guaranteed
Obligations shall be made free and clear of, and without deduction or
withholding for or on account of, any and all taxes, monetary transfer fees or
other amounts except to the extent such deduction or withholding of any tax is
required by applicable law. If the Guarantor shall be required by applicable law
to deduct or withhold any tax or other amount from or in respect of any sum
payable hereunder to or for the benefit of Executive, to the extent the amount
to be received from the Guarantor after such withholding is less than the amount
that would have been received from SSL, the Guarantor shall pay to Executive
such additional amount as shall be necessary to enable Executive to receive,
after such withholding (including any withholding with respect to such
additional amount), the amount it would have received if such withholding had
not been required.

Section 4. Insolvency. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Executive upon the bankruptcy, insolvency, reorganization,
arrangements, adjustment, composition, dissolution, liquidation, or the like, of
SSL or the Guarantor, or as a result of the appointment of a custodian,
receiver, trustee, or other officer with similar powers with respect to SSL or
the Guarantor or any substantial part of either person's respective property, or
otherwise, all as though such payment had not been made notwithstanding any
termination of this Guaranty or the applicable Agreement.

Section 5. Representations and Warranties of the Guarantor. The Guarantor hereby
represents and warrants to Executive that this Guaranty has been duly executed
and delivered by the Guarantor and constitutes a valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms.

Section 6. Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Guaranty may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by Executive and the Guarantor or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party on exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege, nor any single
or partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any party may otherwise have at law or in equity.

Section 7. Governing Law. This Guaranty shall be construed, performed and
enforced in accordance with the laws of the State of New York without reference
to rules relating to conflicts of laws.

Section 8. Notices. All notices, requests, demands and other communications
under this Agreement shall be delivered in the same manner as is set forth in
the applicable Agreement.

Section 9. Counterparts. This Guaranty may be executed by the parties hereto in
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but all such counterparts shall together constitute but one and
the same instrument.

Section 10. Assignment; Binding Effect. This Guaranty shall be binding upon the
Guarantor and its successors, permitted assigns and legal representatives and
shall inure to the benefit of Executive and his permitted assigns and legal
representatives. This Guaranty and any rights of Executive hereunder, may not be
assigned, directly or indirectly, by Executive without the prior written consent
of the Guarantor (which consent may be withheld at the sole discretion of the
Guarantor). Any assignment in violation of this Section 10 shall be void and
shall have no force and effect.

Section 11. No Third-Party Beneficiaries. Nothing in this Guaranty will confer
any rights or benefits upon any person or entity other than Executive.

Section 12. Severability. If any provision of this Guaranty is held to be void
or unenforceable, in whole or in part, (i) such holding shall not affect the
validity and enforceability of the remainder of this Guaranty, including any
other provision, paragraph or subparagraph, and (ii) the parties agree to
attempt in good faith to reform such void or unenforceable provision to the
extent necessary to render such provision enforceable and to carry out its
original intent.


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed on its
behalf by its officer thereunto duly authorized on the date first above written.

                                                                   OVERSEAS
SHIPHOLDING
                                                                   GROUP, INC.
                                                                   By: /s/Myles
R. Itkin
                                                                   Name: Myles
R. Itkin
                                                                   Title: Senior
Vice President